Title: Report on the Definitive Treaty of Peace and the Letter from the American Commissioners, [16 December 1783]
From: Committee of the Continental Congress
To: 


        
          [16 December 1783]
        
        The committee to whom were referred the Definitive treaty of peace between the United states of America and his Britannic majesty, and the joint letter from Mr. Adams, Mr. Franklin and Mr. Jay, have agreed to the following report.
        Resolved that it is the opinion of this committee that the said Definitive treaty ought to be ratified by the United states in Congress assembled.
        That a Proclamation should be immediately issued notifying the said definitive treaty and ratification to the several states of the Union, and requiring their observance thereof.
        That Congress should immediately and earnestly recommend to the legislatures of the respective states, to provide for the restitution of all estates, rights and properties, which have been confiscated, belonging to real British subjects; and also of the estates, rights, and properties of persons resident in districts which were in possession of his Britannic majesty’s arms at any time between the 30th. day of November 1782. and the day of December 1783 and who have not borne arms against the said United states and that persons of any other description shall have free liberty to go to any part or parts of any of the thirteen United states, and therein to remain twelvemonths unmolested in their endeavors to obtain the restitution of such of their estates, rights and properties as may have been confiscated; and that Congress should also immediately and earnestly recommend to the several states a reconsideration and revision of all acts or laws regarding the premises, so as to render the said laws or acts perfectly consistent not only with justice and equity, but with that spirit of conciliation, which, on the return of the blessings of peace, should universally prevail: and that Congress should also immediately and earnestly recommend to the several states, that the estates, rights and properties of such last mentioned persons, should be restored to them, they refunding to any persons, who may be now in possession, the bon fide price (where any has been given) which such persons may have paid on purchasing any of the said lands, rights or properties since the confiscation.
       